Citation Nr: 0800249	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shrapnel scars to the left buttocks with 
retained multiple foreign bodies, to include tender scar and 
sensory disturbances associated with gluteal nerve damage, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
residuals of shrapnel scars to the right buttocks, to include 
scarring and sensory disturbance associated with gluteal 
nerve damage.

3.  Entitlement to an increased rating for service-connected 
multiple shrapnel wounds to the left shoulder and dorsal 
back, with retained foreign bodies, Muscle Groups I, II, III, 
and IV, evaluated as 30 percent disabling as of March 25, 
1996, and as 40 percent disabling as of July 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Ft. Harrison, Montana, which granted the 
veteran's claim for an increased rating for service-connected 
shrapnel scars of the buttocks, to the extent that it 
increased his rating from noncompensable (0 percent) to 10 
percent, and which denied a claim for an increased rating for 
service-connected shrapnel wounds of the dorsal back with 
multiple foreign bodies, evaluated as 10 percent disabling.  
The veteran appealed, and in May 2000, the Board remanded the 
claims for additional development.  In July 2003, the RO 
continued the current rating specifically to the shrapnel 
scarring of the left buttock, and assigned a separate 
noncompensable rating for the shrapnel scarring of the right 
buttock.  The RO also combined the veteran's dorsal back 
injury with his left shoulder shrapnel injury, and assigned 
30 percent rating as of March 25, 1996, and a 40 percent 
rating as of July 3, 1997 (discussed infra).  In April 2004, 
the Board remanded the claims involving shrapnel scarring of 
the left and right buttock for additional development; in 
June 2005, the Board denied these two claims.

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2006, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's June 2005 
decision.  That same month, the Court issued an Order 
vacating the June 2005 Board decision.  In the Joint Motion, 
it was determined that the Board has not considered an issue 
that had been developed for appellate review.  This issue has 
now been added as a subject for current appellate review.  

In August 2006, the Board remanded this matter for procedural 
and evidentiary development, and the action requested in the 
Board's remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.  

Finally, in the July 2007 supplemental statement of the case, 
the RO also adjudicated a February 2007 claim for service 
connection for a total disability rating based on individual 
unemployability (TDIU), finding this claim to be inextricably 
intertwined with the issues currently on appeal.  The Board, 
however, finds that such a claim, even if deemed inextricably 
intertwined, must be adjudicated in a formal rating decision 
so that the veteran may thereafter be furnished with notice 
of his appellate rights.  Therefore, the Board finds that 
this issue is not currently a subject for current appellate 
review and is referred to the RO for appropriate 
adjudication.  


FINDINGS OF FACT

1.  The veteran's shrapnel scars to the left buttock measure 
less than 12 square inches (77 sq. cm), and cause no 
functional limitation not already compensated.

2.  The veteran's shrapnel scars to the right buttock measure 
less than 6 square inches (39 sq. cm) and are not painful, 
ulcerated, or poorly nourished, cause no functional 
limitation not already compensated, and do not involve severe 
or complete paralysis of the external cutaneous nerve of the 
thigh.

3.  For the period of March 1996 to July 3, 1997, the 
veteran's residuals of shrapnel wound to the left shoulder 
were manifested by symptoms that were productive of 
moderately severe disability to Muscle Group (MG)s III and 
IV, that may be evaluated to severe impairment under the 
"old" rating criteria applicable to muscle injuries; the 
veteran's dorsal back disability is manifested by small 
retained metallic fragments without additional symptoms.  

4.  Since July 3, 1997, the veteran's residuals of shrapnel 
wound to the left shoulder have been manifested by symptoms 
that were productive of severe disability to MGs III and IV 
under either the "old" or "new" rating criteria applicable 
to muscle injuries; the veteran's dorsal back disability 
continued to be manifested by small retained metallic 
fragments without additional symptoms.

5.  The veteran's service-connected shrapnel scars to the 
buttocks and wounds to the left shoulder and dorsal back do 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel scars to the left buttocks with 
retained multiple foreign bodies, to include tender scar and 
sensory disturbances associated with gluteal nerve damage 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-7805 (effective 
prior to August 30, 2002), 4.118, Diagnostic Codes 7801, 7805 
(effective after August 30, 2002).

2.  The criteria for a compensable rating for residuals of 
shrapnel scars to the right buttocks, to include scarring and 
sensory disturbance associated with gluteal nerve damage, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-7805 (effective 
prior to August 30, 2002), 4.118, Diagnostic Codes 7801, 7805 
(effective after August 30, 2002); 38 C.F.R. § 4.124a, DC 
8529 (2007).

3.  Both before and after July 3, 1997, the criteria for a 30 
percent, but not higher, rating for residuals of shrapnel 
wounds to the left shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 
4.73, Diagnostic Codes 5301, 5302, 5303, 5304 (effective 
before and after July 3, 1997).

4.  Since March 1996, the veteran has been entitled to a 
protected 10 percent, but not higher rating, for his service-
connected residuals of shrapnel wound to the dorsal back.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.3951(b), 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5320 (effective before and after July 3, 1997).

5.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's shrapnel scars 
to the buttocks, or residuals of shrapnel wounds to the left 
shoulder and dorsal back.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2006 that fully addressed all 
four notice elements and notice on the issues of establishing 
a disability rating and effective date of an award.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information, including that in his 
possession, to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In summary, the veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are extensive treatment records, Social Security 
Administration records, and the results from post-service VA 
medical examinations conducted in January 1998, October 2000, 
January 2002, March 2003, June 2003 and June 2007.  The 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained.  

While there is an indication in the record that the most 
recent VA examination was incomplete due to the lack of 
additional neurological examination and X-rays, based on the 
results of the examination that was conducted, the Board 
finds that it is able to fully address the issues on appeal, 
and that in any event, there is an indication that the 
veteran is of the opinion that there is enough information 
already of record to support his claim and that his claims 
should therefore be expedited.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Consequently, the Board finds that no additional 
development is warranted in this regard.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Increased Ratings for Service-Connected 
Residuals of Shrapnel Scars to the Left Buttocks with 
Retained Multiple Foreign Bodies, to include Tender Scar and 
Sensory Disturbances associated with Gluteal Nerve Damage, 
and Residuals of Shrapnel Scars to the Right Buttocks, to 
include Scarring and Sensory Disturbance associated with 
Gluteal Nerve Damage

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 
4.2 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran cannot be compensated twice for the same 
symptomatology.  38 C.F.R. § 4.14 (2007).  In this regard, a 
40 percent rating is in effect for service-connected 
residuals of shrapnel wounds to the left buttocks, Muscle 
Groups XVII and XVIII.  Therefore, the current appeal does 
not include consideration of the residuals from muscle injury 
as to the shrapnel injuries to the left and right buttocks.

Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 
7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-2000.

Under DC 7803, as in effect prior to August 30, 2002, a 10 
percent rating was assigned for scars that are poorly 
nourished, with repeated ulceration.  Under DC 7804, as in 
effect prior to August 30, 2002, a 10 percent evaluation may 
be assigned for scars that are tender and painful on 
objective demonstration.  Under DC 7805, as in effect prior 
to August 30, 2002, scars may be rated on limitation on 
function of the part affected.  38 C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448- 58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.

Under both the old and new versions, DC 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805.

As the veteran's scars are the result of shrapnel wounds, 
they are associated with underlying soft tissue damage and 
must be considered deep rather than superficial.  Aside from 
DC 7805, the only other revised diagnostic code pertinent to 
deep scarring is DC 7801.  (The regulations in effect prior 
to August 30, 2002, discuss "superficial" scars but provide 
no alternative criteria for "deep" scars.)

DC 7801 pertains to scars, other than head, face, or neck, 
that are deep or that cause limited motion.  Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating.  Area or areas exceeding 72 square inches 
(465 sq. cm.) warrant a 30 percent rating.  Area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
rating, and an area or areas exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.  As the left buttock 
scar is currently rated as 10 percent disabling, an increased 
rating is only available under this DC.

On VA examination in January 1998, the shrapnel wound on the 
right buttock measured at 8 centimeters.  Some numbness on 
the peripheral edges was noted but the scar was otherwise 
considered to be within normal limits.  On VA examination in 
January 2002, the left buttock scar measured at 3 inches by 
1/2 inch.  On VA examination in March 2003, the examiner 
noted three scars on the left buttock, in lengths of 2 cm, 6 
cm, and 12 cm.  A right buttock scar measured 5 cm in length.  
Neuropathic changes were noted on two of the scars, but the 
examiner did not specify which scars.

On VA examination in June 2003, the right buttock scar 
measured at 5 sq. cm and was considered nontender.  The 
veteran had no symptoms except for mild paresthesia.  The 
assessment included mild sensory local loss due to nerve 
involvement, probably involving the superior gluteal nerve, 
with sensation decreased 75 percent of normal.  The examiner 
also measured three left buttock scars, with each no more 
than 10 sq. cm in size, for a total area of no more than 30 
sq. cm.  There was an area of numbness measuring 12 by 3 
inches extending distally and laterally down into the 
veteran's leg.  Loss of nerve function was described as 50 
percent.  The assessment included superficial nerve loss, 
probably a branch of the inferior gluteal nerve.  Symptoms of 
the third scar were described as similar to those of the 
second.

VA scars examination in June 2007 revealed a scar on the left 
lower lateral hip 3.0 X 2.0 cm, stable, non-tender, non-
adhesed, and without depression, loss of underlying tissue, 
elevation or depression of the surface contour of the scar on 
palpation, edema or keloid formation.  On the left outer 
quadrant of the buttock, there was an 11 X 2 cm adhesed scar 
contracted to the muscle wall.  On the right buttock, there 
was a 6 X 1 cm stable, non-tender, non-adhesed, scar that was 
without depression, loss of tissue, edema, elevation or 
depression of the surface contour of the scar on palpation, 
or keloid formation.  VA muscles examination in June 2007 
revealed that muscle strength was 5 in all muscle groups, and 
that there was no evidence of sensory dysfunction.  There was 
also no evidence of decreased abdominal reflex, knee reflex, 
ankle reflex, or plantar reflex.  

As discussed, the medical records do not show that the 
veteran's right buttock scarring is painful, poorly 
nourished, ulcerated, or causes any limitation of function or 
motion not already compensated, or that it exceeds 6 square 
inches in area.  Although a VA examiner in October 2000 
diagnosed buttock pain from shrapnel wounds, he did not 
specifically associate this with any scars on the right 
buttocks.  The medical records also do not show that the 
veteran's left buttock scarring exceeds 12 square inches in 
area.  Under both the old and new criteria, the evidence 
shows that the current 10 percent rating for the left buttock 
is appropriate and that the noncompensable rating for the 
right buttock should also remain in effect.

Although the most recent scars and muscles examinations did 
not find any evidence of sensory or motor dysfunction, 
previous examination revealed a diagnosis of some mild 
numbness extending from the buttocks into the veteran's leg, 
and although not based on the kind of evidence that had been 
hoped (the Board again notes that certain additional 
neurological examination was not accomplished due to a lack 
of cooperation by the veteran), the Board finds that sensory 
involvement into the legs would be most analogous to 
involvement of the external cutaneous nerve of the thigh.  
Impairment of this nerve is to be rated by the level of 
paralysis, with mild or moderate paralysis warranting a 
noncompensable rating, and severe or complete paralysis 
warranting a 10 percent rating.  There is no higher rating 
than 10 percent.  38 C.F.R. § 4.124a, DC 8529.

The Board would further note that in a note preceding the 
rating criteria for peripheral nerve damage, it is noted that 
when involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Thus, based on 
the evidence which reflects only sensory involvement, the 
rating can only be mild or at most moderate, and this would 
translate to a noncompensable rating under not only DC 8529, 
but also 38 C.F.R. § 4.124a, DCs 8527, 8528, and 8530.  

A compensable rating for the right buttock under DC 8529 is 
also not warranted because while there is some evidence of 
gluteal nerve damage, there is clearly no competent evidence 
of severe or complete paralysis.  Nor is the veteran entitled 
to separate, compensable evaluations under this code because 
there have been no findings of severe or complete paralysis 
on either side.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

For example, only some numbness on the peripheral edges of 
the right buttock scar was noted in January of 1998, and the 
examiner stated that neurological examination was within 
normal limits.  The January 2002 VA examiner stated that 
there was no evidence of nerve damage, though on the left 
there was some radiation of pain probably from scar tissue 
pushing on the sciatic nerve.  On VA examination in June 
2003, although sensation was decreased 75 percent of normal, 
the examiner concluded that the veteran had only mild 
paresthesia associated with the right buttocks scar.  On the 
left side, there was an area of numbness measuring 12 by 3 
inches extending distally and laterally down into the 
veteran's leg; however, loss of nerve function was described 
as only 50 percent and superficial.

While the Board has also considered the applicability of the 
criteria for damage to the veteran's sciatic nerve on the 
left side based on the January 2002 VA examiner's statement 
to justify a prior staged rating under the recent case of 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Board must again point out that there is currently 
no evidence of damage to this or any other nerve, and that 
even though this examiner noted some radiation of pain 
probably from scar tissue pushing on the sciatic nerve, there 
was no evidence of nerve damage.  Thus, the Board finds that 
this symptom is compensated for under the current 10 percent 
rating for the veteran's left buttocks scar and to compensate 
that same symptom under DC 8520 would be prohibited as 
pyramiding pursuant to 38 C.F.R. § 4.14 (2007).  

In sum, the preponderance of the evidence is against an 
increased rating for these claims, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Entitlement to an Increased Rating for Service-
Connected Multiple Shrapnel Wounds to the Left Shoulder and 
Dorsal Back, with Retained Foreign Bodies, Muscle Groups I, 
II, III, and IV, evaluated as 30 Percent Disabling as of 
March 25, 1996, and as 40 percent disabling as of July 3, 
1997

Background

The history of this disability shows that service connection 
for left shoulder and dorsal back disability was originally 
granted by a May 1972 rating decision, at which time a 
separate 20 percent rating was assigned for shrapnel wound of 
the left shoulder with retained foreign bodies, and a 
separate 10 percent rating assigned for shrapnel wound of the 
dorsal back with retained foreign bodies, both ratings 
effective from November 1971.  

Service medical records reflect that the veteran sustained 
multiple fragments wounds to the back, left thigh, and chest 
in April 1969, for which he underwent debridement and was 
later hospitalized from May 2, 1969 to May 27, 1969.  He was 
then placed on limited duty status for 45 days beginning in 
May 1969.  In October 1970, he was treated for multiple 
fragment wounds to the left shoulder.  More specifically, 
fragments were noted in the left scapular and deltoid region.  
No source of the veteran's pain was found on X-ray.  The 
impression was probable minute fragments in the muscle of the 
left shoulder.  In January 1971, the veteran reportedly began 
to notice a lump protruding from his left shoulder.  X-rays 
at this time were interpreted to reveal many small metallic 
fragments in the infraspinatus muscles (MG IV) and one larger 
piece anteriorly at the end of the clavicle (MG III).  In 
February 1971, the veteran was indicated to have 
hyperesthesia of the right upper abdomen.  It was speculated 
that a fragment was possibly impinging on the root on the 
left.  In April 1971, it was again noted that the veteran had 
multiple fragments in the left shoulder in the intraspinus 
region.  In May 1971, there was pain on active motion of the 
left shoulder.  X-rays did not reflect the presence of 
fragments in the joint.  At the end of May 1971, the large 
metallic fragment just anterior to the left clavicle was 
removed.  

September 1971 separation examination revealed a history of 
multiple fragment wounds to the left shoulder, back, and 
buttocks of both legs.

VA examination in February 1972 revealed that the veteran 
reportedly was hospitalized for two and a half months with 
return to limited duty for 19 months.  Chest X-rays revealed 
irregular metallic foreign bodies in the soft tissues of the 
thorax with one fairly large foreign body in the perispinal 
region of the mid thorax on the left side.  The left shoulder 
joint was normal but small metallic fragment bodies were 
noted in the soft tissue adjacent to the joint.  The back 
revealed scars at the shoulder, left at junction of the 
proximal humerus and in the mid dorsal just left of the 
spine.  A small scar was noted to the left of the spine at 
the belt line.  A scar was also present on the middle of the 
dorsal area on the right.  All scars were non-adherent.  All 
of the veteran's joint motion was normal except left arm 
movement caused discomfort in the left shoulder scar area.  
In the May 1972 rating action, based on the location of the 
scars and indication of an in-service lung injury, it was 
determined that the veteran had sustained a through and 
through wound involving Muscle Group XX under Diagnostic Code 
5320 (10 percent).  The veteran's residuals of shrapnel 
wounds to the left shoulder was also assigned a 20 percent 
rating under Diagnostic Code 5303.  

A private medical report from March 1985 reflects that the 
veteran reported receiving a blow to his back in the lumbar 
region with a stone three and a half years earlier, at which 
time he sustained injury to some lumbar vertebrae.  He 
believed that there may be some relationship between this 
injury and current problems with head pains and numbness.  He 
was also concerned about the possible movement of shrapnel in 
his body.  It was noted that the veteran had been hit by a 
discharge from a mortar in Vietnam in approximately 1969 but 
had no problems at that time.  However, he recently had 
recently had X-rays that revealed a piece of shrapnel just 
behind the angle of the jaw on the left, and in his posterior 
chest wall.  In the assessment, Dr. Bender indicated that 
overall, most of the veteran's problem was soft 
tissue/muscular and may relate to his back injury when hit by 
a stone.  

VA outpatient records from March 1985 reflect that the 
veteran reported intermittent numbness over the left side of 
his face, neck, and upper arm because of a shift in shrapnel 
in his neck.  X-rays showed a few small metallic densities 
about the left shoulder.  There was a slightly larger one 
which appeared to sit posterior to the angle of the mandible 
and slightly medial.  While the veteran seemed convinced that 
a piece of shrapnel had moved and was now causing him 
headaches, the examiner very much doubted this.  

January 1989 X-rays of the thoracic spine revealed mild 
degenerative changes in the midthoracic spine with end plate 
osteophytes.  Shrapnel pieces were again identified in both 
lung fields and the posterior subcutaneous tissues.  Chest X-
rays also revealed the existence of one shrapnel piece in the 
left paravertebral region of the left lung (1 centimeter 
(cm)), and two pieces in the right lower lobe (4 and 5 
millimeters).  

Private medical records for the period of January 1989 to 
February 1990 reflect that the veteran received some 
treatment to the shoulder and upper back.  In January 1990, 
Dr. Sechrest noted that while the veteran did have a piece of 
shrapnel in the upper back which sometimes seemed to give him 
a problem, he felt the problems were more myofascial and 
related to a previous injury when he rolled his skidder over 
(August 1986).  

An October 1991 statement from the veteran again notes his 
industrial accident in October 1986, when his skidder rolled 
over with 20 plus tons of machine crushing his left femur.  

VA general medical examination in April 1992 revealed that 
the veteran reported problems with lifting objects with his 
left shoulder above the 90 degree angle.  He also had some 
retained fragments at the base of the neck.  There were 
several wounds in the chest area noted to be related to the 
insertion of chest tubes for collapsed lung due to the 
original shrapnel wounds.  The veteran was noted to have full 
over-head extension of the arms at the shoulder joints.  
There was also full forward flexion all the way to the erect 
position, and posterior extension of about 40 degrees 
bilaterally.  There was no localized tenderness in the 
shoulder areas and brief neurological examination was 
negative.  The diagnoses included status post multiple 
shrapnel wounds with intermittent pain in the region of the 
left shoulder with occasional weakness of the arm on lifting, 
and status post head injury with residual pain and stiffness 
of the neck of questionable etiology.  

An August 1992 rating decision continued the ratings for the 
veteran's shrapnel wounds to the left shoulder and dorsal 
back.

The veteran filed his claim for an increased rating with 
respect to these disabilities in March 1996.  

Additional private medical records received in approximately 
May 1996 for the period of March 1981 to March 1996 reflect 
that in October 1992, X-rays of the left shoulder revealed 
several metallic foreign bodies overlying the glenohumeral 
joint and a single larger foreign body overlying the mid 
scapula, all of which were seen previously with no 
significant interval change.  In October 1992, the veteran 
was also evaluated for injuries he sustained when he fell off 
a 14 foot trailer, landing on his left wrist and leading to a 
fracture.  He also was evaluated for left shoulder pain.  
Multiple scars were noted at this time along the medial 
border of the left scapula which the veteran reported as 
shrapnel wounds.  Obvious muscle atrophy was noted in the 
left intra-scapula musculature in addition to the left 
posterior deltoid musculature where another shrapnel wound 
was noted.  In November 1992, the veteran underwent a Neer 
acromioplasty of the left shoulder and in March 1993, the 
veteran apparently underwent another Neer acromioplasty of 
the left shoulder with distal clavical resection of the left 
shoulder.  March 1995 X-rays of the thoracic spine revealed 
several metallic foreign bodies overlying the chest cavity 
and one overlying the cervical region.  

VA joints examination in July 1996 revealed the veteran's 
history of undergoing an impingement operation on his left 
shoulder in 1993, at which time the distal end of the 
clavicle was removed and he had some operation on his rotator 
cuff.  In Vietnam, it was noted that the veteran had several 
shrapnel wounds, including one in his left shoulder and 
dorsal back.  The diagnoses included status post impingement 
surgery, left shoulder, in 1993.

The August 1996 rating decision continued the assigned 
ratings finding that there was only moderate to moderately 
severe muscle injury to MG III, and moderate injury to MG XX.  

At the veteran's hearing at the RO in October 1997, the 
veteran testified that had discomfort and pain in his dorsal 
spine and that the shrapnel in this area of his body had 
shifted around.  

VA general medical examination in January 1998 revealed that 
the veteran continued to complain of pain in the neck.  He 
also believed that shrapnel located in his neck had moved 
from either his left shoulder or midback.  Examination of the 
back revealed full, active range of motion, with normal 
curvature of the spine.  The veteran also had normal range of 
motion of the neck, spine, and major joints of the upper and 
lower extremities.  

Neurological examination was negative.  The diagnoses 
included history of shell fragment wounds of the dorsal back, 
with retained metallic objects.  X-rays revealed a metallic 
fragment lateral to the level of C2.  X-rays of the left 
scapula reveal a radiopaque density projecting over the body 
of the scapula inferiorly.  Additionally, there were 
fragments projecting over the left chest wall and the left 
glenohumeral joint.  The examiner went on to comment that the 
only muscle damage was found to be in the area of the left 
buttocks.  As far as neurological problems, his neurological 
examination was within normal limits except for the "chronic 
pain" the veteran claimed to have.  The examiner further 
commented that the veteran claimed that some of the shrapnel 
may have migrated, but that this could not be clinically 
confirmed since older X-rays were not available for 
comparison.  

Private medical records from March and April 2000 reflect 
that in early March 2000, the veteran reported having 
problems in the upper back and neck area for years.  He 
further stated that he had shrapnel in the upper back area.  
Decreased sensation was noted in the left shoulder, but the 
veteran stated that this had been going on since his initial 
shrapnel injury.  

October 2000 VA examination revealed the veteran's report 
that shrapnel had migrated to the C2 vertebral body.  
Examination of the back revealed that the veteran had 
relative decrease in the size of the trapezius and rhomboid 
muscles.  The veteran was able to fully abduct the left arm 
overhead, external rotation was at 80 degrees, and internal 
rotation was 20 degrees.  The impression was shrapnel 
fragment of the cervical spine.  The examiner commented that 
whether the fragment migrated from a previous location was a 
moot point, since he believed it could easily be related to 
the shrapnel incident.  There was also an impression of 
chronic left shoulder pain from shrapnel wounds as described 
above.  

A July 2001 rating action granted service connection for 
shrapnel wound of the cervical spine, and assigned a 30 
percent rating for this disability, effective from October 
1997.

VA scars examination in January 2002 revealed a whitish 
depressed scar medial to the left scapula.  There was an area 
of dysesthesia approximately one and a half inches in radius 
around the scar.  The nerves involved would be the 
superficial paraspinal nerves at the T3-T4 level on the left 
side.  The muscles involved would be the rhomboids and the 
trapezius on the left.  A second wound was in the paraspinal 
area at T9-T10 on the left, with an area of paresthesia about 
half an inch.  A third wound was at T12 and was slightly 
depressed and nontender.  A scar was also noted to the left 
of the left scapula in the left lateral axillary line.  It 
was over the subscapularis muscle on the left and was 
slightly depressed.  The area was painful.  The assessment 
included left scapular wound, left scapular scar, neuropathy 
T4, left, muscle loss rhomboids, pasaspinal wound and scar, 
lower thoracic scar and lateral left scapular wound and scar.  

An August 2002 rating decision granted service connection for 
a tender scar in the left scapular area and assigned a 10 
percent rating, effective from January 2002.  It also granted 
service connection for a scar in the T12 area, the left L1 
area, and left scapula, left lateral axillary, and each 
disability a noncompensable rating.

VA examination in March 2003 revealed a 4 cm depressed scar 
in the area of the left scapula with loss of muscle 
surrounding this area and an area of numbness which would be 
in the distribution of the T3 dermatome going all the way to 
almost the posterior axillary line.  The examiner was unable 
to demonstrate any weakness in the left shoulder.  There was 
restriction of motion and loss of sensation.  The assessment 
was left soft tissue wound in the left scapula involving 
muscle and nerve with recurrent pain syndrome.  Pain in the 
left shoulder reportedly began immediately after he was 
wounded.  Abduction was somewhat limited to 130 degrees, and 
extension was full.  There was no evidence of diminished 
reflexes in the left shoulder.  The assessment was left 
shoulder pain, probably secondary to recurrent left rotator 
cuff tendonitis.  X-rays of the left shoulder revealed two 
tiny shrapnel fragments in the area of the joint.  There was 
mild widening of the acromioclavicular (AC) joint.  X-rays of 
the thoracic spine revealed a shrapnel fragment in the soft 
tissues of the back to the left of the midline and another 
shrapnel fragment at a lower level and probably in the soft 
tissues of the chest in about the axillary line.  The 
impression was negative study of the thoracic spine.

June 2003 peripheral nerves examination revealed a wound in 
the posterior deltoid area with muscle loss at 75 percent and 
nerve loss at 25 percent.  A wound posterior to the lateral 
scapular line was found to exhibit 75 percent muscle loss and 
nerve loss of 25 percent.  Another site of injury was close 
to the spine and involved the rhomboid major muscle with the 
same muscle and nerve loss.  There were four other sites of 
injury along the spine, whoever each exhibited neither nerve 
nor muscle damage.  With respect to the first three sites, 
all were noted to have pain associated with them, in addition 
to fatigability, loss of coordination, and weakened movement.  
The rest of the sites were not found to become symptomatic.  
The assessment was multiple shrapnel wounds to the upper back 
producing chronic pain syndrome, loss of muscle bulk and 
peripheral nerve damage as described above.  

A July 2003 rating decision combined the veteran's residuals 
of dorsal back shrapnel wound with his left shoulder 
residuals of shrapnel wound, and assigned a 30 percent 
rating, effective from March 1996, and 40 percent effective 
from July 1997.  This decision also service connected 
residuals of multiple shrapnel wounds, shoulder and dorsal 
back, to include tender scars and sensory disturbances 
associated with cutaneous nerve damage, and assigned a 10 
percent rating for this disability, effective from March 
1996.

VA June 2007 muscle examination revealed this examiner 
opinion that there was no evidence of muscle mass loss from 
the veteran's shrapnel wounds.  The examiner went on to state 
that the scars were superficial except for the buttock scar 
which was adhesed but exhibited no muscle mass loss, and that 
there was no evidence of motor function impairment, sensory 
loss, or atrophy.  


Rating Criteria and Analysis

Initially, the Board notes that the original claim on appeal 
solely involved the appropriate rating for the veteran's 
residuals of shrapnel injury to the dorsal spine.  However, 
as was noted previously, while in remand status, the RO chose 
to reevaluate this disability in conjunction with the 
veteran's residuals of shrapnel injury to the left shoulder, 
and assign new ratings for this combined disability effective 
since March 1996.  The Board further notes that the 10 
percent rating for the shrapnel injury to the dorsal spine 
was a protected rating under 38 C.F.R. § 3.951(b) (2007), as 
was a 20 percent rating for the veteran's residuals of 
shrapnel injury to the left shoulder.  The Board therefore 
finds that it may consider the appropriateness of the ratings 
for the veteran's residuals of shrapnel injury to the left 
shoulder and dorsal back, both separately and as combined by 
the RO, regardless of the fact that the appropriateness of 
the rating for residuals of shrapnel injury to the left 
shoulder had not previously been developed for current 
appellate review.  

The Board would additionally like to note that while the most 
recent VA examiner noted a lack of muscle loss, sensory 
impairment, and atrophy, the Board finds that these results 
are inconsistent with the majority of findings since 1996, 
which reflect multiple references of muscle atrophy, the 
presence of metallic fragments, and other relevant symptoms 
associated with MGs I, II, III, and IV.

Under both the "old" and "new" rating criteria for muscle 
injuries, Diagnostic Code 5301 pertains to MG I, which 
relates to the damage of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae and serratus 
magnus.  (Function: Upward rotation of scapula; elevation of 
arm above shoulder level.)  The disability ratings for 
slight, moderate, moderately severe, and severe disabilities 
of the non-dominant shoulder are noncompensable, 10, 20, and 
30, respectively.  Diagnostic Code 5302 pertains to MG II, 
which relates to the damage of the extrinsic muscles of the 
shoulder girdle: pectoralis major, latissimus dorsi and teres 
major, pectoralis minor, and rhomboid.  (Function: Depression 
of arm from vertical overhead to hanging at side; downward 
rotation of scapula; 1 and 2 act with Group III in forward 
and backward swing of the arm.)  The disability ratings for 
slight, moderate, moderately severe, and severe disabilities 
of the non-dominant shoulder are noncompensable, 20, 20, and 
30, respectively.  Diagnostic Code 5303 pertains to MG III, 
which relates to the damage of the intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid.  (Function: 
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG III disabilities of the non-
dominant shoulder are noncompensable, 20, 20, and 30, 
respectively.

Diagnostic Code 5304 pertains to MG IV, which relates to the 
damage of the additional intrinsic muscles of the shoulder 
girdle: supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  (Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG IV 
disabilities of the non-dominant shoulder are noncompensable, 
10, 20, and 20, respectively.  Finally, under both the "old" 
and "new" rating criteria for muscle injuries, Diagnostic 
Code 5305 pertains to MG V, which relates to the damage of 
the flexor muscles of the elbow: biceps, brachialis, and 
brachioradialis.  (Function: supination and flexion of the 
elbow.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG V disabilities of the 
nondominant shoulder are noncompensable, 10, 30, and 40, 
respectively.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55 (prior to July 3, 1997).

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

A 40 percent evaluation is provided for ankylosis of the 
scapulohumeral joint of the minor extremity at an unfavorable 
angle.  Diagnostic Code 5200.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2007).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2007).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In examining the evidence pertinent to the period prior to 
July 3, 1997 solely under the "old" criteria as required 
pursuant to VAOPGCPREC 3-2000, the Board notes that service 
medical records reveal a history of multiple shell fragment 
wounds to various muscle groups within the shoulder girdle, 
especially muscle groups III (deltoid) and IV (infraspinatus) 
for which the veteran underwent debridement and was later 
hospitalized from May 2, 1969 to May 27, 1969.  Chest tube 
scarring has also been found to reflect that the veteran 
underwent chest intubation following the receipt of his 
wounds to assist in the treatment of a collapsed lung and the 
veteran's wounds have been described as through and through.  
Moreover, private medical records from October 1992 include 
X-rays that revealed several metallic foreign bodies 
overlying the glenohumeral joint and a single larger foreign 
body overlying the mid scapula.  Obvious muscle atrophy was 
also noted in the left intra-scapula musculature in addition 
to the left posterior deltoid musculature where another 
shrapnel wound was noted.  In November 1992, the veteran also 
underwent a Neer acromioplasty of the left shoulder and in 
March 1993, the veteran apparently underwent another Neer 
acromioplasty of the left shoulder with distal clavicle 
resection of the left shoulder.  March 1995 X-rays of the 
thoracic spine also revealed several metallic foreign bodies 
overlying the chest cavity and one overlying the cervical 
region.

The Board further notes that the August 1996 rating decision 
continued the assigned ratings finding that there was 
moderate to moderately severe muscle injury to MG III, and 
moderate injury to MG XX.  

Consequently, applying the "old" criteria applicable to 
muscle injuries to MGs III and IV, and giving the veteran the 
benefit of the doubt, the Board finds that the veteran's 
history of debridement surgery, 25 days of hospitalization, 
through and through wounds, multiple retained metallic 
fragments, muscle atrophy, and pain on use, more nearly 
approximates moderately severe muscle disability of MG III 
and IV.  38 C.F.R. § 4.7.  The rating schedule provided for a 
20 percent evaluation for moderately severe muscle disability 
associated with MGs III and IV, and while the Board does not 
find that the veteran's service-connected shrapnel wound 
residuals of the left shoulder were manifested by the type of 
aggravated symptoms consistent with severe muscle disability 
prior to July 3, 1997, under the provisions of 38 C.F.R. 
§ 4.55 in effect prior to July 3, 1997, muscle injuries in 
the same anatomical region will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  Thus, the Board will elevate the 
rating for the veteran's residuals of shrapnel wounds of the 
left shoulder to the maximum rating under the applicable 
rating criteria of 30 percent.  

As there is no evidence of symptoms associated with the 
veteran's dorsal back other than small retained multiple 
metallic wounds, the Board finds that there is no basis to 
increase the rating for this disability, either prior to or 
subsequent to July 3, 1997.  However, the Board again notes 
that the veteran's current 10 percent rating for residuals of 
shrapnel wounds to the dorsal back is a protected rating 
under 38 C.F.R. § 3.951(b) (2007).

With respect to the period after July 3, 1997, the Board must 
evaluate the veteran's shell fragment wound disabilities 
under both the "old" and "new" rating criteria, and apply 
the rating criteria most favorable to the veteran.  See 
VAOPGCPREC 3-2000.  Here, given the fact that the Board has 
assigned the maximum rating for the veteran's left shoulder 
disorder under the "old" criteria and relevant 
symptomatology has worsened after July 3, 1997 that would now 
be considered severe under the revised criteria applicable to 
this disorder (for example, there is now muscle atrophy with 
respect to the trapezius and rhomboid muscles), the Board 
finds that the veteran is entitled to a 30 percent rating 
under both the "old" and "new" criteria since July 3, 
1997.  

At this point, the Board would note that it does not agree 
that the veteran's left shoulder disability may be combined 
with the veteran's dorsal back disability and elevated under 
the current provisions of 38 C.F.R. § 4.55.  More 
specifically, MGs III, IV, and XX (dorsal back) all do not 
act upon a single unakylosed joint.  Thus, these ratings may 
not be combined under the current version of 38 C.F.R. 
§ 4.55.  

Accordingly, pursuant to the muscle codes in effect both 
before and after July 3, 1997, the veteran is entitled to the 
maximum of 30 percent for severe disability of MGs III and 
IV, and the maintenance of his separate 10 percent rating for 
his residuals of shrapnel wounds of the dorsal back.  
Therefore, the Board has assigned a higher rating for these 
disabilities for the period prior to July 3, 1997 (the 30 
percent rating for the left shoulder and 10 percent protected 
rating for the dorsal back exceed the RO's assignment of 30 
percent for both), and denied an increase in excess of 40 
percent after July 3, 1997.

There is no basis to assign a rating at any point for 
unfavorable ankylosis of the shoulder due to injures to MG 
III and IV as the severity of the injuries of these two 
groups does not begin to produce functional impairment 
remotely approaching ankylosis, much less unfavorable 
ankylosis.  

Having determined that the veteran's left shoulder and dorsal 
back disabilities are not entitled to ratings in excess of 30 
and 10 percent, respectively, under the muscle injury 
criteria, the Board has also considered other applicable 
Diagnostic Codes, but finds that these Codes do not provide a 
basis for an increased evaluation.  

With respect to Diagnostic Code 5201, at 30 percent, the 
veteran is already in the possession of an evaluation that is 
in excess of the rating that would be consistent with the 
most significant limitation of abduction that is shown in the 
record, i.e., 130 degrees.  (Motion limited to midway between 
the side and major shoulder warrants a 30 percent 
evaluation.)  In addition, if the Board were to consider 
entitlement to an even higher rating based on functional loss 
due to pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
finds that the record already reflects that the veteran's 
demonstrated motion limitation is not even sufficient to 
warrant a 30 percent under Diagnostic Code 5201, such that 
considering that same limitation of motion based on pain 
would be considered pyramiding.  38 C.F.R. § 4.14.  If the 
record showed painful limitation of motion beyond that 
necessary for the 30 percent evaluation but still 
insufficient for a 40 percent evaluation, it might be 
permissible to provide an additional 10 percent evaluation 
based on pain on functional use.  Since no such additional 
painful limitation has been demonstrated, the Board finds 
that a higher rating for pain is not warranted.  

There is also no evidence of ankylosis or impairment of the 
humerus that would justify an increased evaluation under 
either 38 C.F.R. § 4.71a, Diagnostic Code 5200 or 38 C.F.R. § 
4.71a, Diagnostic Code 5202.

The Board has also considered the possibility of a separate 
10 percent rating for nerve damage, but notes that the 
veteran is already in receipt of a 10 percent rating for 
residuals of multiple shrapnel wounds of the shoulder and 
dorsal back, to include tender scars and sensory disturbances 
associated with cutaneous nerve damage, effective from March 
1996.  


IV.  Entitlement to Extraschedular Consideration

Finally, the Board agrees with the RO's determination that 
higher ratings are not appropriate under 38 C.F.R. § 3.321 as 
to the veteran's buttocks scarring, left shoulder or dorsal 
back disability.  As to the disability picture presented, the 
Board cannot conclude that the disability picture as to these 
residuals of shell fragment wound are so unusual or 
exceptional by themselves, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  While the record does reflect 
complaints of pain on use, there has been no recent or 
frequent hospitalization for any of these disabilities.  In 
summary, the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating.



ORDER

Entitlement to an increased rating for residuals of shrapnel 
scars to the left buttocks with retained multiple foreign 
bodies, to include tender scar and sensory disturbances 
associated with gluteal nerve damage, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased rating for residuals of shrapnel 
scars to the right buttocks, to include scarring and sensory 
disturbance associated with gluteal nerve damage, is denied.

Entitlement to a 30 percent rating for service-connected 
multiple shrapnel wounds to the left shoulder since March 25, 
1996, is granted.

Entitlement to a rating in excess of 10 percent for service 
connected multiple shrapnel wound to the dorsal back is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


